United States Court of Appeals
                     For the First Circuit


No. 18-2078

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                     JOSÉ PADILLA-GALARZA,
                          a/k/a Joey,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                    Lynch, Selya, and Lipez,
                        Circuit Judges.


     Rafael F. Castro Lang for appellant.
     Alexander L. Alum, Assistant United States Attorney, with
whom W. Stephen Muldrow, United States Attorney, and Mariana E.
Bauzá-Almonte, Assistant United States Attorney, Chief, Appellate
Division, were on brief, for appellee.


                         March 5, 2021
            SELYA, Circuit Judge.   Defendant-appellant José Padilla-

Galarza, having created a ruckus before a jury empaneled to hear

criminal charges against him for armed bank robbery and related

crimes, tries to turn the tables.       He asserts that his outburst

should have prompted the district court to grant his motion for a

mistrial.    For good measure, he spells out an alphabet of putative

errors, ranging from allegations of arbitrary authorization of

protective orders to allegations that the district court failed to

zap excesses of prosecutorial zeal.      Concluding, as we do, that

the appellant's claims lack force, we affirm the judgment below.

                                    I

            We start by briefly rehearsing the background of the

case, drawing the facts from a balanced assessment of the record.

To the extent that the government's evidence about the scheme and

the appellant's involvement in it differs from the appellant's own

testimony, we generally credit the government's evidence (as did

the jury).    Cf. United States v. Maraj, 947 F.2d 520, 522 (1st

Cir. 1991) (providing that when reviewing a motion for judgment of

acquittal, all facts must be taken in the light most favorable to

the government).    We then sketch the travel of the case.

                                    A

            On November 29, 2014, an armed heist took place at a

Banco Popular branch in Bayamón, Puerto Rico.      Three individuals

— Johan Dávila-Rivera (Dávila), Jorge Camacho-Gordils (Camacho),


                                - 2 -
and Samuel Figueroa — entered the bank disguised as construction

workers and wearing helmets, black gloves, and fake facial hair.

Once inside, the trio brandished firearms, ordered everyone to the

floor,   and    demanded   money   from   the   bank's    vault.    A   teller

complied, filling bags with what was later determined to be a total

of $64,633.13.      But this was not all:        the teller also inserted

electronic dye-pack devices designed to spew dye, smoke, and other

substances when removed from the premises.

            Bags of money in hand, the three robbers fled.              At that

point, their plan promptly began to unravel.             Dávila was forced to

discard some of the bags when they began to smoke.            With what loot

remained, the robbers sped off in a getaway car (a green Toyota

Tercel).       Soon thereafter, they switched cars, abandoned the

Toyota, and scattered (with Figueroa retaining most of what money

remained).

            Subsequent investigation revealed that Dávila, Camacho,

and Figueroa did not act alone in carrying out the robbery:                the

appellant played a leading role both in recruiting a crew and in

developing and executing the scheme.             Among other things, the

evidence supported findings that he did the planning, delivered

the disguises used in the robbery, and laid out the approach to

the bank.

            When the authorities dug deeper, they learned that the

appellant's scheme extended beyond the bank robbery itself.                 As


                                    - 3 -
part of the plot, two other coconspirators — Miguel Torres-Santiago

(Torres) and Jomar Hernández-Román (Hernández) — had been slated

to rob the nearby Abraham Rosa Credit Union earlier the same day.

The appellant enlisted their participation and met with them

several times at Hernández's residence.          At the second such

meeting, the appellant mentioned that he intended to have fake

bombs planted as a distraction.

          The appellant set both phases of the scheme in motion on

the morning of November 29.     At approximately 8:00 a.m., Torres

and Hernández proceeded to the credit union to carry out that

aspect of the plot.    The appellant had instructed Torres to enter

the credit union and pretend to cash a check, at which point he

would be "taken hostage" by Figueroa.       Hernández was to serve as

the lookout.

          What happened next was reminiscent of the legendary gang

that couldn't shoot straight.        See Jimmy Breslin, The Gang That

Couldn't Shoot Straight (1969).       Torres entered the credit union

but Figueroa never appeared.      Consequently, Torres retreated in

confusion and the holdup at the credit union never materialized.

          Meanwhile,   acting   on    the   appellant's   instructions,

Camacho and Figueroa planted two bogus bombs furnished by the

appellant — one near the ATM outside Bayamón City Hall and the

other outside a Banco Popular branch in Loma Verde.        Although the

record is nebulous as to when and how the bogus bombs were first


                                - 4 -
spotted, the local police force soon responded to reports about

suspicious objects.        The officers deployed specialized personnel

to defuse any discovered explosives.

            With the distraction operation underway, the robbers

proceeded to enter the Banco Popular branch in Bayamón. We already

have chronicled what transpired inside the bank.                See text supra.

            Both local police and agents of the Federal Bureau of

Investigation (FBI) responded to the scene of this robbery.                    It

did not take long for them to discover the abandoned Toyota a

quarter   mile     from   the   bank,    dye-stained    money    littering    the

interior.    A discarded construction helmet and black gloves were

found in a nearby trash can.        The Toyota yielded another important

clue:   a receipt, found in the back seat, documented a transaction

that had taken place four days earlier at a Party City store in

San Patricio.      Surveillance footage obtained from the store showed

the appellant, Hernández, and a third man purchasing fake facial

hair products that matched those used by the robbers.

            When    the   FBI   detained    Hernández    for    questioning    in

December of 2014, he made a number of incriminating statements

during a six-hour interview.            He admitted, for example, that he

had participated in surveilling the bank, that he had accompanied

the appellant both to Party City and to Home Depot to purchase

accouterments similar to those used in effectuating the robbers'




                                        - 5 -
disguises, and that he had transported a shotgun to the appellant's

home in the Barrio Macún neighborhood for use in the heist.

          On January 9, 2015, the FBI obtained both an arrest

warrant for the appellant and a search warrant for his home.           The

ensuing search turned up (as relevant here) ammunition rounds,

fake facial hair, and black gloves (still bearing manufacturer's

tags) identical to those discovered near the abandoned Toyota.

          Following    the    search,    the   appellant   submitted   to

interviews.     He described himself as a former police officer who

had transitioned into construction work.           He admitted that he

previously had owned the Toyota used in the escape but claimed to

have sold it on the morning of the robbery.         He also admitted to

making purchases at Party City and Home Depot during the week

before the robbery, but he claimed that those purchases were made

for innocent purposes.

                                    B

          The     appellant   was   charged,     alongside    Hernández,

Figueroa, Dávila, Camacho, and Torres, in a five-count indictment.1

The charges included conspiracy to commit bank robbery, see 18




     1 On the same day, the appellant was separately indicted for
possession of ammunition as a convicted felon and possession of
marijuana with intent to distribute (Criminal Case No. 15-78).
These charges arose out of the discovery of contraband during the
execution of the search warrant at the appellant's home.     This
second indictment, which was tried before a different district
judge, is not before us.


                                 - 6 -
U.S.C. § 371; armed bank robbery, see id. § 2113(a); conspiracy to

commit Hobbs Act robbery, see id. § 1951(a); Hobbs Act robbery,

see id. § 1951(a); and use and carriage of firearms during and in

relation to crimes of violence, see id. § 924(c)(1)(A)(ii).

            Four of the defendants eventually entered guilty pleas

and two of them (Dávila and Torres) agreed to become cooperating

witnesses   for    the   government.      The    appellant   and   Hernández

proceeded to stand trial.

            The impending trial proved fertile terrain for extensive

pretrial motion practice.      The district court dealt with questions

concerning subjects as diverse as severance, protective orders,

and the sometimes stormy relationship between the appellant and

his trial counsel (Melanie Carrillo).           The trial, which lasted for

14 days, was tumultuous.      The appellant appeared in court on the

first   day,   but   his   appearance   was     short-lived.       He   became

increasingly agitated and loudly declared that the trial should

not proceed.      When his disruptive behavior escalated, the court

had him escorted from the courtroom, and he listened to and watched

most of the trial virtually from a remote cellblock.               The court

appointed a second lawyer to be at the appellant's side in the

cellblock during trial proceedings.

            On the ninth day of trial, the appellant was allowed

into the courtroom after having assured the court that he would

conduct himself appropriately. That assurance proved hollow: once


                                  - 7 -
in   the   courtroom,   he   loudly   disparaged    Carrillo   and    hurled

accusations at the district court in front of the jury.          The court

again ordered the appellant removed from the courtroom and denied

his ensuing motion for a mistrial.

            At the close of the government's case, the appellant

moved for judgment of acquittal.        See Fed. R. Crim. P. 29(a).        The

district court denied this motion but permitted the government to

reopen its case in chief to clarify certain jurisdictional elements

of the crimes (not now in issue).        The jury ultimately found both

the appellant and Hernández guilty on all five counts.                     The

district    court   subsequently      sentenced    the   appellant    to   an

aggregate 228-month term of immurement (the components of which

are delineated in Part X, infra).        In addition, the court ordered

the appellant to make restitution to Banco Popular in the sum of

$64,000.

            This timely appeal ensued.     Hernández also appealed, but

his appeal has been separately adjudicated.          See United States v.

Hernández-Román, 981 F.3d 138 (1st Cir. 2020).           In the pages that

follow, we set forth the standards of review that variously apply

to the appellant's manifold claims of error. We then discuss these

claims in roughly the order in which they surfaced below.            We treat

them all as either preserved or deemed to be preserved, unless

otherwise indicated.     Other claims of error, as to which further




                                   - 8 -
discussion     would   be   pleonastic,        are   patently     meritless,

insufficiently developed, or both.

                                  II

          The    appellant's   claims     of    error   trigger     familiar

standards of review. To begin, we review preserved claims of legal

error (that is, claims that turn on pure questions of law) de novo.

See United States v. Simpkins, 978 F.3d 1, 6 (1st Cir. 2020);

United States v. Pinkham, 896 F.3d 133, 137 (1st Cir. 2018).              In

contrast, we evaluate the district court's factfinding only for

clear error.    See United States v. Tanguay, 811 F.3d 78, 81 (1st

Cir. 2016); United States v. Matos, 328 F.3d 34, 38 (1st Cir.

2003).   On clear error review, we will "not . . . upset findings

of fact or conclusions drawn therefrom unless, on the whole of the

record, we form a strong, unyielding belief that a mistake has

been made."     Cumpiano v. Banco Santander P.R., 902 F.2d 148, 152

(1st Cir. 1990).

          When a defendant interposes a contemporaneous objection

at trial — challenging, say, an evidentiary ruling or the phrasing

of a jury instruction — we ordinarily review the district court's

actions for abuse of discretion.          See, e.g., United States v.

Griffin, 818 F.2d 97, 99-100 (1st Cir. 1987) (describing rationale

for requirement that litigants "alert the district judge to error-

in-the-making when and as the occasion arises").                The abuse of

discretion standard is not monolithic but, rather, encompasses "de


                                 - 9 -
novo review of abstract questions of law, clear error review of

findings of fact, and deferential review of judgment calls."

United States v. Lewis, 517 F.3d 20, 24 (1st Cir. 2008) (footnote

omitted).     The variegated nature of this standard is consistent

with a recognition that a district court exercises considerable

latitude with respect to many aspects of a trial.    See Indep. Oil

& Chem. Workers of Quincy, Inc. v. Procter & Gamble Mfg. Co., 864

F.2d 927, 929 (1st Cir. 1988).

            Different rules obtain when a party remains silent at

trial only to surface a claim of error for the first time on

appeal.     In such an event, appellate review is ordinarily limited

to plain error.    See United States v. Rodriguez, 919 F.3d 629, 634

(1st Cir. 2019).      The proponent of plain error must carry the

devoir of persuasion as to each of four showings:      "(1) that an

error occurred (2) which was clear or obvious and which not only

(3) affected the defendant's substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation

of judicial proceedings."     United States v. Duarte, 246 F.3d 56,

60 (1st Cir. 2001).     In practice, the plain error doctrine allows

an appellate court to correct egregious missteps but not the

"ordinary backfires" that are apt to occur during any trial.

Griffin, 818 F.2d at 100.

            Of course, a party sometimes may identify an issue at

trial but then "relinquish[] or abandon[]" any objection to it.


                                - 10 -
United States v. Rodriguez, 311 F.3d 435, 437 (1st Cir. 2002).             In

such circumstances, we generally consider the argument waived.

See   id.     Once   waived,   an   argument    is   dead   and   cannot   be

resuscitated on appeal.        See United States v. Coleman, 884 F.3d

67, 71 (1st Cir. 2018).

             These several standards variously inform our subsequent

discussion of the appellant's claims.

                                     III

             Our appraisal of the appellant's asseverational array

begins with his claim that the district court abused its discretion

by denying his pretrial motion to sever his case from that of his

codefendant (Hernández).        See Fed. R. Crim. P. 14(a) ("If the

joinder of offenses or defendants . . . appears to prejudice a

defendant or the government, the court may order separate trials

of counts, sever the defendants' trials, or provide any other

relief that justice requires.").           Where, as here, defendants are

charged with the same crimes in the same indictment, joinder is

prima facie appropriate and severance ordinarily will not lie.

See Fed. R. Crim. P. 8(b); United States v. Houle, 237 F.3d 71,

75-76 (1st Cir. 2001).     But this general rule — like most general

rules — admits of exceptions.

             The appellant asserts that such an exception applies in

this case.    The impetus for his severance motion draws its essence

from Hernández's December 2014 interviews with the FBI.              During


                                    - 11 -
those sessions, Hernández made statements that inculpated both

himself and the appellant in the charged crimes.                  Although there

is no evidence that the appellant set foot in either the Banco

Popular branch bank or the credit union, Hernández's narrative

identified    him     as    having   been   involved      in    virtually    every

preparatory step.

             Aware of Hernández's confession, the appellant filed a

pretrial     motion        for   severance,     arguing        that    Hernández's

statements, if introduced into evidence at a joint trial, would

violate his Sixth Amendment rights.             See Bruton v. United States,

391   U.S.   123,   137     (1968)   (holding    that   a      defendant's   Sixth

Amendment right to confront his accusers through cross-examination

is abridged when the incriminating statements of a nontestifying

codefendant are admitted at trial).              He also argued that "where

the   powerfully      incriminating     extrajudicial          statements    of   a

codefendant, who stands accused side-by-side with the defendant,

are deliberately spread before the jury in a joint trial," a court

cannot employ "limiting instructions as an adequate substitute for

[the defendant's] constitutional right of cross-examination."

             Faced with the appellant's motion, both the government

and the district court recognized that the Bruton rule does not

present courts with an all-or-nothing proposition.                    The case law

makes manifest that redaction is an acceptable means of curing a

potential Bruton violation.           See Richardson v. Marsh, 481 U.S.


                                     - 12 -
200, 209 (1987). Even so, prophylactic revisions must be carefully

tailored in order to satisfy the Bruton standard.                Put another

way, the law recognizes that a clumsy or incomplete modification

may still point unerringly to a nontestifying defendant.              See Gray

v. Maryland, 523 U.S. 185, 188 (1998).           On appeal, we must assay

"the efficacy of redaction on a case-by-case basis, paying careful

attention to both a statement's text and the context in which it

is offered."    Foxworth v. St. Amand, 570 F.3d 414, 433 (1st Cir.

2009).

           In the case at hand, the government responded to the

appellant's severance motion by advising the district court that

it had a plan to avoid potential Bruton pitfalls.             It would elicit

evidence of Hernández's confession only through the testimony of

a law enforcement officer rather than by proffering, say, a tape

recording or written transcript.         Relatedly, it would ensure that

the testifying officer substituted generic phrases (e.g., "another

person")   in   lieu    of    Hernández's    specific   references     to   the

appellant.      Based    on    these   representations    —    and   with   the

acquiescence of the appellant's trial counsel — the district court

denied the severance motion.

           On the first day of trial, the parties and the district

court again discussed Hernández's statements.                 The government

acknowledged its awareness of the potential Bruton issue and

assured the court that the proposed agent-witness "ha[d] been


                                    - 13 -
instructed"   in   line   with   the   earlier   agreement.   The   court

interrupted, noting that the agreement was that "[a]ny statement

made by a co-defendant will not be stated as to him."                The

appellant's trial counsel responded in a single word: "[e]xactly."

          During the trial, the government called the FBI agent to

testify about Hernández's statements.            At that juncture, the

appellant's trial counsel questioned whether, even with the use of

generic references that "sanitized" the agent's testimony to the

extent the government had represented, the jury nonetheless might

identify the appellant as one of the persons who visited Home Depot

and Party City. The prosecutor responded that the government would

take care to "lead [the agent] through these questions and we'll

avoid the Bruton issue." Following this assurance, the appellant's

counsel did not press her objection. The district court apparently

deemed it withdrawn,2 see United States v. Rogers, 918 F.2d 207,

212 (D.C. Cir. 1990) (describing objecting party's burden "to make

clear to the district court that he is pressing his point" (quoting

Krause v. Chartier, 406 F.2d 898, 901 (1st Cir. 1968))); cf. United

States v. Potts, 644 F.3d 233, 235-36 (5th Cir. 2011) (deeming

claim unpreserved when objecting party failed to "reassert his




     2 The district court made no formal ruling but merely told
the parties to "[g]o ahead." On appeal, the appellant makes no
mention of this colloquy; but in his reply brief, he acknowledges
that his trial "counsel did not object to the Government's proposed
solution" to the potential Bruton issue.


                                  - 14 -
objection"     subsequent        to    proposed    curative     action),    and   the

prosecutor      conducted        the     remainder     of   the    examination    in

accordance with her assurance.

              Against this backdrop, the appellant mounts a claim that

the district court's decision to allow the agent's testimony

constituted an abuse of discretion.                The lynchpin of his argument

is     that   the    government's        proposed      redaction    insufficiently

neutralized the incriminating impact of Hernández's statements and

that, therefore, the district court should have severed the trials

of the two defendants.

              In examining this claim of error, Bruton and its progeny

would normally supply the guardrails that we must honor.                       Here,

however, there is a bend in the road:                  although appellate review

of a Bruton challenge is ordinarily de novo, see United States v.

Vega    Molina,     407   F.3d    511,    519   (1st    Cir.   2005),   the   record

indicates that the appellant waived this line of argument below.

See United States v. Olano, 507 U.S. 725, 733 (1993) ("[W]aiver is

the 'intentional relinquishment or abandonment of a known right.'"

(quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938))). We explain

briefly.

              The    Bruton      issue     first     surfaced      at   a   pretrial

conference, prompted by the appellant's severance motion.                     At this

conference, the prosecutor spelled out the government's planned

procedure for handling Hernández's confession.                     The appellant's


                                         - 15 -
trial   counsel   assented   to   the   prosecutor's    proposal,   stating

explicitly that the appellant "ha[d] no objection" to going forward

in the manner described.      And on the first day of trial, counsel

verified that the parties had agreed to proceed in this manner.

           Counsel's statements satisfy the accepted definition of

waiver.    She expressly acknowledged the appellant's potential

Bruton claim and, in response to the prosecutor's representations,

deliberately relinquished this appreciated right.          So viewed, the

waiver doctrine "fits this case like a glove."           United States v.

Orsini, 907 F.3d 115, 120 (1st Cir. 2018).

           The appellant has a fallback position.         He contends for

the first time on appeal that the presentation of Hernández's

redacted confession, when viewed alongside certain other trial

evidence, allowed the jury to infer that the appellant was the

unnamed individual mentioned in the agent's redacted account of

Hernández's statement.       In particular, the appellant emphasizes

the   prosecutor's   statement    during    closing    argument   that   the

appellant lived in Barrio Macún.           This links up, the appellant

suggests, with a statement in Hernández's confession to the effect

that he (Hernández) delivered a shotgun to a person residing in

Barrio Macún for use in the Banco Popular robbery.

           Even apart from the fact of the appellant's waiver, this

is whistling past the graveyard.        The Supreme Court has held that

an out-of-court confession of a non-testifying defendant that only


                                  - 16 -
"inferential[ly] incriminat[es]" a codefendant who is on trial

through deductive links to other evidence does not animate that

codefendant's Sixth Amendment concerns in the same manner as a

head-on accusation.      Richardson, 481 U.S. at 208.          That is the

situation here, and we discern no error — plain or otherwise — in

connection with this unpreserved claim of error.

                                     IV

            Next, the appellant contends that the district court

abused its discretion in granting a protective order relating to

certain discovery materials.        Some stage-setting is useful.

            Prior to trial, the government fulfilled its obligation

under the Jencks Act to disclose certain evidentiary materials to

the defense.    See 18 U.S.C. § 3500(b); see also United States v.

Sepúlveda-Hernández, 752 F.3d 22, 32 (1st Cir. 2014) (explaining

that "[t]he Jencks Act obliges the government . . . to proffer

upon a defendant's timely request any statement of [a particular]

witness in its possession, whether or not exculpatory, that relates

to   the   subject   matter   of   the    witness's   testimony").   These

materials included transcripts of grand jury testimony given by

two of the government's cooperating witnesses (Dávila and Torres).

Citing security concerns,3 the government asked the district court



      The government's initial motion for a protective order cited
      3

the appellant's potential exposure to "lengthy periods of
incarceration" as a likely incentive for him to "resort to extreme
measures." When the appellant later questioned the need for the


                                   - 17 -
for a protective order barring defense counsel from leaving copies

of    the   cooperators'       statements    with      the     appellant    (although

counsel would remain at liberty to review the contents of those

statements with him).          The district court granted the government's

motion and rejected the appellant's subsequent efforts to vacate

or modify the protective order — efforts that included attacks on

the protective order both at the beginning of the trial and in a

post-conviction motion.

             The    appellant     argues    that    the      protective    order    was

"[un]substantiated by fact" and issued "blindly."                     Even though the

protective order allowed the appellant's counsel to review the

Jencks      Act    materials     with   him,     the    appellant       brands     this

accommodation       as    ineffectual      in    view     of    the     dysfunctional

relationship between the two.            Thus, the appellant concludes, the

terms of the order deprived him of his Sixth Amendment right to

assist meaningfully in his own defense.                 See McKaskle v. Wiggins,

465      U.S.      168,    174      (1984)       ("The         [Sixth      Amendment]

. . . implies a right in the defendant to conduct his own defense,

with assistance at what, after all, is his, not counsel's trial.");



order, the government explained that two prospective witnesses
against the appellant had recently become unavailable. One was in
a vegetative state because he had fallen (or been pushed) off a
jail roof; the other had declined to afford any cooperation after
the murder of his wife. Despite the lack of any evidence that the
appellant was directly involved in either incident, the government
argued that this pattern of events justified incremental security
measures.


                                        - 18 -
LaChappelle v. Moran, 699 F.2d 560, 564 (1st Cir. 1983) ("A central

principle derived from the confrontation clause [of the Sixth

Amendment] is the defendant's right to participate in his own

defense.").

            The Criminal Rules require that a movant demonstrate

"good cause" for a protective order.                 Fed. R. Crim. P. 16(d)(1);

see United States v. Wecht, 484 F.3d 194, 211 (3d Cir. 2007).                                 In

turn, "[a] finding of good cause must be based on a particular

factual   demonstration         of   potential       harm,    not       on    conclusory

statements."      Anderson v. Cryovac, Inc., 805 F.2d 1, 7 (1st Cir.

1986).      We   review   the    district        court's    decision         to       grant   a

protective order for abuse of discretion.                    See United States v.

Rosario-Peralta, 175 F.3d 48, 55 (1st Cir. 1999).                       In conducting

this tamisage, we remain mindful that district courts possess

considerable     latitude       both       in   determining       whether         to    issue

protective orders and in fashioning their terms.                     See Danny B. ex

rel. Elliott v. Raimondo, 784 F.3d 825, 834 (1st Cir. 2015).                                  We

will reverse the grant of a protective order only "when it is

sufficiently     prejudicial         and    based    upon    an    incorrect            legal

standard or a misapplication of law to fact."                     Id.

            Applying these constructs, we conclude that the district

court's protective order passes muster.                    At the first step, the

appellant    acknowledges        that      witness    protection         is       a    proper

rationale for a protective order.                See Fed. R. Crim. P. 16(d)(1)


                                        - 19 -
advisory committee's note to 1966 amendment (confirming that "the

safety of witnesses" and "witness intimidation" are proper bases

for protective order).       Although there is no direct evidence that

the appellant was responsible for the sudden unavailability of two

prospective witnesses against him, the pattern of harm described

by the government in chambers was both sufficiently specific and

sufficiently worrisome to ground the precautionary measures.            See,

e.g., United States v. Ramos-Cruz, 667 F.3d 487, 501 (4th Cir.

2012) (deeming heightened threat "sufficient[ly]" specific to

sustain protective order, allowing witnesses to testify under

pseudonyms, even though defendant was "not himself accused of

threatening [] witnesses"); United States v. Celis, 608 F.3d 818,

832 (D.C. Cir. 2010) (affirming protective order despite lack of

showing   that    any   appellant     "had   personally   threatened    any

government witness").     Thus, the district court did not abuse its

discretion in concluding that the government had shown good cause

for the issuance of the protective order.

           To cinch the matter, there is no reason to believe that

the   appellant   suffered    any   cognizable   prejudice   due   to   the

protective order. The appellant was not entitled to receive Jencks

Act materials as to a particular witness until that witness had

testified on direct examination.         See Fed. R. Crim. P. 26.2(a);

see also United States v. Jones, 612 F.2d 453, 455 (9th Cir. 1979)

("Appellant's reliance on the Jencks Act as a pre-trial discovery


                                    - 20 -
tool is completely misplaced. . . . [T]he Act specifically provides

that no statement of a government witness is discoverable until

the    witness   has     testified     on    direct   examination.").         Dávila

testified on the sixth day of trial and Torres testified on the

ninth day.     Yet, the government delivered the Jencks Act materials

relative to both cooperating witnesses to defense counsel several

days before trial commenced.            This extra time offset (at least to

a substantial extent) the unavailability of the materials in the

defendant's cell.            See, e.g., United States v. Dukes, 758 F.3d

932,    938   n.4     (8th    Cir.   2014)   (rejecting    defendant's    claimed

entitlement to extra time             for personal       review of Jencks Act

materials      when     materials     had    been     supplied   ahead   of    jury

selection); United States v. Nicolapolous, 30 F.3d 381, 383-84 (2d

Cir. 1994) (finding no prejudice resulted from defendants' "lack

of unconditional access" to Jencks Act materials).                And the record

reflects that the appellant took due advantage of this opportunity

to preview the Jencks Act materials:                he and his lawyer reviewed

at least half of the materials before a jury was even empaneled.

              Nor do we think that this conclusion is undermined by

the appellant's claim that he had a dysfunctional relationship

with his trial counsel.          The claim of a dysfunctional relationship

was made below in connection with trial counsel's pretrial motion

to withdraw, and the district court — after a hearing in which the

appellant himself participated — denied the motion.                The appellant


                                       - 21 -
has not appealed from that ruling, and there is no basis for us to

second-guess the district court's on-the-spot determination that

the relationship between the appellant and his trial counsel was

functional.   See United States v. Jones, 778 F.3d 375, 388 (1st

Cir. 2015).

          No more need be said.     Striking a balance between a

defendant's rights and the need to protect witnesses must be left,

in the first instance, to the sound judgment of the district court.

See, e.g., United States v. El-Mezain, 664 F.3d 467, 492-93 (5th

Cir. 2011).   From what we can tell, the court below held that

delicate balance steady and true.

          On this record, we are satisfied that the court did not

abuse its discretion either in issuing the protective order or in

determining that the appellant had an adequate opportunity to

familiarize himself with the Jencks Act materials.      See United

States v. Arboleda, 929 F.2d 858, 863-64 (1st Cir. 1991).

          The appellant's invocation of the Sixth Amendment does

not advance his cause.    He contends that the protective order

deprived him of the opportunity to assist in his own defense

because he could neither study the Jencks Act materials ahead of

trial nor adequately confer with his lawyer during the trial

itself.   This contention, though, comprises more cry than wool.

The appellant had no pretrial right to the Jencks Act materials,

and any limitations on his ability to consult with trial counsel


                              - 22 -
concerning those materials were the direct result of his own

intentionally disruptive behavior (which caused him to be excluded

from the courtroom for most of the trial).4     On these facts, we

discern no   Sixth Amendment   violation.    See United States    v.

Cordova, 806 F.3d 1085, 1090-91 (D.C. Cir. 2015); United States v.

Rivera, 153 F. App'x 758, 760 (2d Cir. 2005) (finding no Sixth

Amendment infringement by a protective order preventing defendant

from retaining Jencks Act materials at his detention facility).

                                 V

          Relatedly, the appellant argues that the district court

abused its discretion by declining to order the government to

produce notes supposedly taken by law enforcement agents who

interviewed a cooperating witness (Dávila).     This argument runs

headlong into a threshold obstacle:     it is luminously clear that

the existence of Jencks Act materials is an implicit precondition

to the government's obligation to produce those materials.       See

United States v. Amaya-Manzanares, 377 F.3d 39, 42-43 (1st Cir.

2004); United States v. Nickell, 552 F.2d 684, 689 (6th Cir. 1977).




     4 We hasten to add that even though the appellant was confined
to the cellblock for most of the trial, the district court made
certain that he had an appointed lawyer by his side. This second
lawyer's duties included answering the appellant's questions and
conveying "idea[s]" back to the courtroom. There is no reason why
this lawyer could not have reviewed Jencks Act materials with the
appellant during the trial.


                               - 23 -
In this case, the appellant has not shown that any such notes ever

existed.

            The relevant facts are uncomplicated.          The appellant's

claim has its origins in his attorney's cross-examination of

Dávila.     One line of questioning dealt with how many times Dávila

had been interviewed by representatives of law enforcement and at

which meetings notes were taken.               From Dávila's replies, the

appellant's attorney seemingly came up with a hunch that the

government possessed agent notes, comprising Jencks Act materials,

that it had failed to disclose.            See United States v. Neal, 36

F.3d 1190, 1196-97 (1st Cir. 1999).              The government repeatedly

denied    the    existence   of   any   such   notes.   Lacking   a   tenable

foundation for a conclusion that any such notes had been prepared,

the district court refused to order their production.

            We discern no abuse of the district court's discretion.

Where, as here, a Jencks Act claim surfaces, the district court

must      "conduct     an    independent       investigation"     into   the

discoverability of the disputed materials.               United States v.

Landrón-Class, 696 F.3d 62, 73 (1st Cir. 2012) (quoting United

States v. Gonzalez-Melendez, 570 F.3d 1, 3 (1st Cir. 2009) (per

curiam)).       The court below satisfied this obligation by eliciting

testimony from Agent Tews (one of the agents present at Dávila's

interviews) about the extent of any notetaking activity. The court

found credible the agent's testimony that no notes had been taken.


                                    - 24 -
This inquiry was an appropriate way in which to resolve the dispute

over the existence vel non of the notes,5 see United States v.

Gonzalez-Melendez, 594 F.3d 28, 35-36 (1st Cir. 2010), and the

court's finding that no notes existed was not clearly erroneous.

Indeed, the court spent appreciable time attempting to help Dávila

parse the relevant distinctions between her initial interviews by

law enforcement personnel and her subsequent trial-preparation

sessions as a cooperating witness.

            That ends this aspect of the matter. Although the Jencks

Act imposes a solemn obligation on the government in a criminal

case, the government cannot be expected to produce that which has

never existed.     The appellant's claim of error therefore fails.

                                      VI

            This brings us to the appellant's mid-trial outburst.

As previously explained, the appellant observed most of the trial

virtually   from   his   cellblock6    but   the   court   gave   in   to   his

entreaties on the ninth day of trial and allowed him to come to

the courtroom.     This concession was premised on the appellant's

assurance that he would abide by the usual rules of courtroom


     5  The prosecutor contemporaneously argued that Dávila's
inconsistencies were attributable to the combination of a language
barrier and confusion over which interviews the cross-examiner was
targeting.
     6 The appellant does not advance any claim of error relating
to the district court's original decision to exclude him from the
courtroom. We therefore omit any more elaborate discussion of the
circumstances undergirding that decision.


                                 - 25 -
decorum.   That assurance proved to be mere window dressing:    once

in the courtroom, the appellant launched into a voluble tirade in

front of the jury.     The record does not precisely capture the

appellant's comments, which were delivered in Spanish.      However,

the appellant's counsel subsequently described the essence of the

outburst in the following terms:

           [W]hat [the appellant] said is that the judge
           forced him to go to trial . . . [and he]
           basically said I forced him. That I was lazy,
           that I was not defending him as I was supposed
           to, and that I was not doing my job.      And,
           basically, everyone was against him.

The district court endorsed this summary, and we — like the parties

— treat it as a fair representation of what the appellant actually

said.

           In this venue, the appellant characterizes his pent-up

frustration with his trial counsel as the trigger for his outburst.

Building on that foundation, he argues that the district court

abused its discretion by denying his ensuing mistrial motion.     In

his estimation, witnessing the scene necessarily prejudiced the

jury against him and — to make a bad situation worse — his comments

may have been construed as an admission of guilt.

           Appellate review of the denial of a mistrial motion is

for abuse of discretion.   See United States v. Lee, 317 F.3d 26,

34 (1st Cir. 2003).   This is a deferential standard:    "[o]nly in

rare instances will we . . . substitute our judgment for the trial



                              - 26 -
court's first-hand determination that the interests of justice

could be served without aborting a trial already in progress."

United States v. Rodríguez-Vélez, 597 F.3d 32, 43 (1st Cir. 2010).

In this instance, deference is especially appropriate because the

appellant's      mistrial   motion     is   premised      on   his     own    conduct,

witnessed   at     firsthand     by   the   district      court.        The     court,

therefore, had a unique opportunity to see and hear the outburst

and to gauge its effects on the jury in real time.

            Here, moreover, the genesis of the mistrial motion must

be factored into the mix.             We previously have considered — and

decisively rejected — the argument that a defendant can force a

mistrial in a criminal case by the simple expedient of behaving

badly   before     the   jury.    See    id.   (explaining       that        "[w]hen   a

defendant has willfully disrupted the proceedings, a trial court

ordinarily acts within its discretion in refusing to grant a

mistrial by reason of that disruption").               To rule otherwise would

create a "perverse incentive[]" for a defendant to throw any

semblance of decorum to the winds.               Id.; see United States v.

McCormac, 309 F.3d 623, 626 (9th Cir. 2002).

            The    appellant     struggles     to   put    his    outburst       in    a

different light.         He tries to distinguish Rodríguez-Vélez and

similar cases on the ground that those cases — unlike this case —

involved    only    "comments     [which]      themselves        did    not     impart

information prejudicial to the defense."                   He argues that, by


                                      - 27 -
contrast, his comments can reasonably be construed as an admission

of guilt (an argument to which we shortly shall return).

          The distinction that the appellant labors to draw is one

of degree, not of kind.        Whatever the content of a defendant's

comments made in the course of a courtroom outburst, the same

principles must guide an appellate court's appraisal of whether

the district court abused its discretion in denying an ensuing

mistrial motion.     See United States v. Harris, 2 F.3d 1452, 1456

(7th Cir. 1993); United States v. West, 877 F.2d 281, 288 (4th

Cir. 1989).

          Of course, abuse-of-discretion review does not denote

that a district court is free to turn a blind eye and a deaf ear

to the effect of a defendant's antics.         In the wake of such an

outburst, a trial court is obliged to take reasonable steps to

mitigate "any untoward effects that the outburst might have on the

jury."   Rodríguez-Vélez, 597 F.3d at 43.            Sensitive to this

obligation,    the   court   below   immediately   gave   a   prophylactic

instruction:

          [N]othing stated by Mr. José Padilla is to be
          taken by you as evidence in the case, nor can
          you use his expressions, that is, the conduct
          that you saw. That is not evidence in this
          case . . . I address it standing up because I
          want you to take that instruction that you
          just heard seriously, as important as any
          other instruction that I may provide, have
          provided, or will provide.




                                 - 28 -
This instruction was well-phrased and delivered in a timely manner.

As with all jury instructions, we must presume — in the absence of

any evidence to the contrary — that the jurors heeded it.                        See

Richardson, 481 U.S. at 206; United States v. Sepulveda, 15 F.3d

1161, 1185 (1st Cir. 1993).

                 The appellant's related argument — that the jury likely

perceived his comment that "the judge forced him to go to trial"

as an admission of guilt — suffers from a lack of development.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)

(elucidating        need   for   "developed       argumentation").    While      the

appellant asserts that the words "impl[y]" his guilt, he does not

give       any   rationale   for   the     self-serving    claim   that   such    an

implication was inherent in his remark.                   And in any event, the

district court's prophylactic instruction sapped the force of

anything that was said.              It is, therefore, unsurprising that

similar statements by defendants in other cases have been held not

to mandate the declaration of a mistrial.7                 See, e.g., McCormac,

309 F.3d at 625 (discussing defendant's vocal refusal to proceed

with trial because it was "a biased situation"); Harris, 2 F.3d at

1454       (finding   district     court    acted    appropriately   in   denying




       In an effort to construct an off-ramp, the appellant cites
       7

Arizona v. Washington, 434 U.S. 497 (1978). This off-ramp goes
nowhere: the Court's opinion in Washington addressed prejudicial
conduct by defense counsel, to the detriment of the prosecution.
See id. at 499-500. Nothing comparable occurred here.


                                         - 29 -
mistrial after defendant asserted in front of jury that "he was

being tried against his will").

            In sum, the appellant's outburst in the courtroom may

have placed him in an unflattering light.                  But if that is so, the

appellant was the architect of his own misfortune.                   Faced with an

incipient    problem     of    the     appellant's     contrivance,       the     able

district      court      handled        the      matter      with      considerable

circumspection.       The court's prompt intervention and its carefully

chosen words minimized any potential for prejudice.                          We thus

discern no abuse of discretion in the court's denial of the

appellant's motion for a mistrial.

                                         VII

            The   next    stop    on     our    itinerary     brings    us   to   the

appellant's    claims    of    improper        vouching.      As    relevant    here,

vouching occurs when a prosecutor tries to bolster the government's

case by implying "personal belief in a witness's veracity or

[suggesting]      that   the     jury    should    credit     the    prosecution's

evidence simply because the government can be trusted."                        United

States v. Rodríguez-Adorno, 695 F.3d 32, 40 (1st Cir. 2012)

(quoting United States v. Valdivia, 680 F.3d 33, 49 (1st Cir.

2012)).     So, too, vouching may occur when the trial judge's

comments convey this same sort of message.                 See Rush v. Smith, 56

F.3d 918, 921-22 (8th Cir. 1995) (explaining that "the influence

of the trial judge on the jury is necessarily and properly of great


                                        - 30 -
weight" and that the judge's "lightest word or intimation is

received with deference, and may prove controlling" (quoting Starr

v. United States, 153 U.S. 614, 626 (1894))).

          Plotting the dividing line between permissible comments

and impermissible vouching can be difficult.        See United States v.

Innamorati, 996 F.2d 456, 483 (1st Cir. 1993) (describing this

line as "hazy"). Special caution is required in instances in which

"[a] prosecutor flaunts the government's skills and purity of

motive or where the context . . . impl[ies] private knowledge of

the defendant's guilt that unfortunately cannot be shared with the

jury."   United States v. Gomes, 642 F.3d 43, 47 (1st Cir. 2011).

          In   this   case,   the    appellant   alleges   that   both   the

prosecutor and the court improperly vouched for the credibility of

a cooperating witness (Dávila).       The prosecutor, he avers, crossed

the line by emphasizing during closing argument that Dávila was

"required to tell the truth" as a condition of her plea agreement.

The district court, he avers, crossed the line by describing Dávila

as "a cooperator for the United States of America."         The appellant

exhorts us to find that each of these comments had the forbidden

effect of placing the prestige of the United States behind Dávila's

testimony.




                                    - 31 -
            The   appellant    made   no   contemporaneous   objection   to

either of the comments that he now calumnizes.8               Our review,

therefore, is for plain error. See Duarte, 246 F.3d at 60. Neither

aspect of the appellant's vouching challenge clears this bar.

                                      A

            Dávila's plea agreement with the government was admitted

into evidence without objection.           This is a salient fact because

it is common ground that a prosecutor may "point[] to specific

record evidence (e.g., a plea agreement), and suggest[] to the

jury how these particular facts may have provided the witness with

an incentive to testify truthfully."           United States v. Page, 521

F.3d 101, 107 (1st Cir. 2008); see United States v. Hansen, 434

F.3d 92, 101 (1st Cir. 2006).         Here, the prosecutor's challenged

comment was of this genre:            the prosecutor merely restated a

condition of Dávila's plea agreement, already in evidence, without

incorporating either "personal assurances" or any suggestion that

"facts not before the jury support[ed] the witness's testimony."

United States v. Rosario-Diaz, 202 F.3d 54, 65 (1st. Cir 2000).

Nor   do   we   accept   the   appellant's   argument,   tendered   without


      8Hernández did object to the prosecutor's statement on the
ground of improper vouching.     But a codefendant's objection,
without more, does not preserve any other defendant's claim of
error. See United States v. Flores-Rivera, 787 F.3d 1, 27 n.20
(1st Cir. 2015) (deeming claim unpreserved when appellant failed
to join codefendant's objection); United States v. Acosta-Colón,
741 F.3d 179, 189 (1st Cir. 2013) (rejecting argument that
codefendants may "piggyback" on each other's objections).


                                   - 32 -
citation     to    any       relevant     authority,       that    the    prosecutor's

repetition    of       the    information     by   some    thaumaturgical         alchemy

transformed a proper statement into an improper one.

                                            B

            The        district     court's     description        of    Dávila     as     a

"cooperator       of    the    United     States    of     America"      was   likewise

permissible.        This comment did no more than reiterate a fact

already disclosed to the jury when Dávila testified.                       And nothing

about the court's comment impermissibly placed the prestige of the

United States behind the witness's forthcoming testimony.                                See

United States v. Sutherland, 929 F.2d 765, 776 (1st Cir. 1991).

            Here, moreover, the appellant's attack on the comment is

an excellent example of the aphorism that no good deed goes

unpunished.        After       all,   the   court    made    the    statement       while

cautioning the jury not to either believe or disbelieve Dávila's

testimony based simply on her status as a cooperating witness.

The court went on to explain, in pertinent part, that "cooperators

can   be   truthful,         but   they   can   also      invent   stories     to    help

themselves."           The propriety of this even-handed statement is

apparent, and we discern no basis for a claim of error, much less

plain error.       See United States v. Mercado Irizarry, 404 F.3d 497,

502 (1st Cir. 2005); United States v. Dailey, 759 F.2d 192, 200

(1st Cir. 1985).




                                          - 33 -
                                   VIII

            We turn now to the appellant's claims of instructional

error.     There are two such claims, and we treat them separately.

                                     A

            At trial, the appellant opted to testify.          He asserts

that the district court erred by instructing the jury to consider

his testimony "in the same manner" as that of "any witness with an

interest in the outcome of the case."        In the appellant's view,

this     instruction   unfairly     tarnished     his     credibility   by

spotlighting his potential motive to deceive.

            Because    the      appellant   did     not     interpose    a

contemporaneous objection to this instruction, our review is for

plain error.     See United States v. Paniagua-Ramos, 251 F.3d 242,

246 (1st Cir. 2001).         The plain error hurdle, invariably high,

"nowhere looms larger than in the context of alleged instructional

errors."     Id.; see United States v. McGill, 952 F.2d 16, 17 (1st

Cir. 1991).

            "[Appellate review] of jury instructions focuses on

'whether they adequately explained the law or whether they tended

to confuse or mislead the jury on the controlling issues.'" United

States v. González-Vélez, 466 F.3d 27, 35 (1st Cir. 2006) (quoting

Federico v. Order of Saint Benedict, 64 F.3d 1, 4 (1st Cir. 1995)).

That review is context-dependent and must take into account the

jury instructions as a whole.      See United States v. Troy, 618 F.3d


                                  - 34 -
27,    33   (1st   Cir.   2010).     Examined     through   this   prism,   the

challenged instruction easily passes muster.

             In rejecting this claim of error, we do not write on a

pristine page: we defused a virtually identical argument in United

States v. Gonsalves, 435 F.3d 64 (1st Cir. 2006).                   There, we

elaborated upon the distinction between a permissible instruction

that   merely      "call[s]   attention    to   the   testifying   defendant's

interest in the [case] outcome," id. at 72, and an impermissible

instruction that unfairly belabors the defendant's interest in the

outcome, see id.       We made pellucid, however, that a garden-variety

jury instruction that focused on the interests of a testifying

defendant was appropriate and that only "egregiously phrased"

instructions regarding a testifying defendant's credibility were

to be avoided.         Id.     The instruction challenged here is not

egregiously        phrased    but,   rather,     is   modestly     worded   and

appropriate in tone.          Indeed, it closely tracks the instruction

that we approved in Gonsalves, including the district court's

important caution that the jury should not "disregard or disbelieve

[Padilla-Galarza's] testimony simply because he is charged in the

case."      Plain error is plainly absent.

                                       B

             The appellant's second claim of instructional error is

more troubling.       As an outgrowth of his Bruton argument, see supra

Part III, the appellant posits that the district court committed


                                     - 35 -
an error of omission by failing to provide the jury with a needed

limiting instruction.         Specifically, he submits that the court

should have advised the jury that the evidence of Hernández's out-

of-court statements could not be used against the declarant's

codefendant (namely, the appellant).              Because no such limiting

instruction was requested below, our review is once again for plain

error.   See Paniagua-Ramos, 251 F.3d at 246.

             The first two elements of plain error are satisfied here.

"[C]ase law unambiguously requires the trial court to instruct the

jury that an out-of-court confession," when admitted under Bruton,

"may   not   be    considered   as     evidence   against   the   declarant's

codefendants."        Vega Molina, 407 F.3d at 522; see Richardson, 481

U.S. at 211 ("[T]he Confrontation Clause is not violated by the

admission    of   a    nontestifying    codefendant's   confession    with   a

proper limiting instruction . . . .").            Here, the government has

confessed error:        in its brief, "[t]he government recognizes that

under [Vega] Molina, 407 F.3d at 521, the instruction should have

been given."      Gov't Br. at 80.     Thus, we can safely assume, without

further inquiry, that the district court's failure to supply the

requisite limiting instruction constituted a clear and obvious

error.   See United States v. Rodríguez-Durán, 507 F.3d 749, 770

(1st Cir. 2007); Vega Molina, 407 F.3d at 521.

             This brings us to the third element of plain error

review, which demands an inquiry into whether the error "affected


                                     - 36 -
[the appellant's] substantial rights."                     Duarte, 246 F.3d at 61.

To satisfy this element, the appellant must provide an affirmative

answer     to    the    inquiry    with      "some      level     of   certainty    and

particularity."        United States v. Bramley, 847 F.3d 1, 7 (1st Cir.

2017).    We conclude that the appellant has failed to shoulder this

burden.

            To       establish    that    an    error      affected    a   defendant's

substantial rights, the defendant must show a fair probability

that, but for the error, the trial would have produced a different

outcome.        See United States v. Takesian, 945 F.3d 553, 566 (1st

Cir. 2019).          In other words, "a defendant must show . . . 'a

reasonable probability' that the flawed instruction led to a flawed

conviction."         Id. (quoting United States v. Marcus, 560 U.S. 258,

262 (2010)).

            In this instance, the record reflects, with conspicuous

clarity, that the government's evidence against the appellant was

powerful.        This evidence included testimony by two cooperating

witnesses (members of the gang) that the appellant played a central

role in planning and orchestrating the plot; the fruits of the

search of the appellant's home; receipts and surveillance footage

that firmly linked the appellant to items used in the Banco Popular

robbery; cell phone tower data that documented the appellant's

proximity       to   the   bank   at   the     time   of    the   offense;    and   the

appellant's admission that he was the recent owner of the getaway


                                         - 37 -
vehicle.      Given this overwhelming evidence of the appellant's

guilt, there is no reason to think that any impermissible inference

that   the   jury    might   have    drawn     from   the    testifying    agent's

description     of    Hernández's      confession       would     have    been   a

determinative factor in the jury's decisional calculus.                  See Jones

v. United States, 527 U.S. 373, 394-95 (1999) ("Where the effect

of an alleged error is so uncertain, a defendant cannot meet his

burden of showing that the error actually affected his substantial

rights."); Vega Molina, 407 F.3d at 521                     (holding absence of

limiting Bruton instruction harmless when considered alongside

"mass of other evidence").          Put another way, the appellant's claim

of error fails because he has not shown that the omission of the

limiting instruction affected his substantial rights.                     Thus, he

has failed to satisfy the third element of plain error review.

                                        IX

             We can make short shrift of the appellant's claim of

cumulative trial error.        Under the cumulative error doctrine, "a

column of errors may [] have a logarithmic effect, producing a

total impact greater than the arithmetic sum of its constituent

parts."      Sepulveda, 15 F.3d at 1196.              In such rare instances,

justice requires the vacation of a defendant's conviction even

though the same compendium of errors, considered one by one, would

not justify such relief.        See United States v. Sampson, 486 F.3d

13, 51 (1st Cir. 2007).


                                      - 38 -
            Cumulative error claims are necessarily sui generis, and

such claims are typically raised — as here — for the first time on

appeal.    Sepulveda, 15 F.3d at 1196.         Consideration of such claims

must proceed with an awareness that "the Constitution entitles a

criminal defendant to a fair trial, not a perfect one."                Delaware

v. Van Arsdall, 475 U.S. 673, 681 (1986).               Factors to be weighed

in assessing the force of a claim of cumulative error include "the

nature     and      number      of      the    errors     committed;     their

interrelationship, if any, and combined effect; how the district

court dealt with the errors as they arose . . . ; and the strength

of the government's case."           Sepulveda, 15 F.3d at 1196; see United

States v. Villarman-Oviedo, 325 F.3d 1, 18 (1st Cir. 2003).

            Here,    the     claim    of   cumulative    error   is   fanciful.

Cumulative error is by its very nature a derivative claim, that

is, it is dependent upon the existence of error simpliciter.                See

Williams v. Drake, 146 F.3d 44, 49 (1st Cir. 1998).                       Error

simpliciter is, in turn, a necessary — but not a sufficient —

predicate for a valid claim of cumulative error. See, e.g., United

States v. Rodriguez, 735 F.3d 1, 14 n.6 (1st Cir. 2013).              In short,

not every finding of error equates to a finding of cumulative

error.    See United States v. Rosario-Pérez, 957 F.3d 277, 302 (1st

Cir. 2020).

            In this case, the cumulative error doctrine simply does

not fit.    The myriad trial errors claimed by the appellant have


                                      - 39 -
winnowed down to a single claim — the district court's failure to

give   a   limiting    instruction        with    respect     to    Hernández's

statements, see supra Part VIII — and that claim has been adjudged

insufficient,     on its own,      to warrant      vacation of the jury's

verdict.     A fortiori, there is no legally sufficient basis for a

finding of cumulative error.       See United States v. DeMasi, 40 F.3d

1306, 1322 (1st Cir. 1994).

                                      X

           Having completed our tour of the appellant's claims of

trial error, we arrive at his four claims of sentencing error.

Three of these claims pertain to the sentencing process and the

fourth challenges the substantive reasonableness of the aggregate

228-month term of immurement.

           The     standard   of    review       for    preserved   claims   of

sentencing error is abuse of discretion.                  See Gall v. United

States, 552 U.S. 38, 56 (2007); United States v. Fields, 858 F.3d

24, 28 (1st Cir. 2017).       We approach such claims through a two-

step pavane.      See United States v. Martin, 520 F.3d 87, 92 (1st

Cir. 2008).       "First, we address those claims that affect the

procedural integrity of the sentence.                  Second, we address any

residual question as to the substantive reasonableness of the

sentence."       Fields, 858 F.3d at 28 (quoting United States v.

Rodríguez-Adorno, 852 F.3d 168, 175 (1st Cir. 2017)).




                                   - 40 -
            The        starting     point       for    most   federal     sentencing

determinations is the calculation of the Guidelines Sentencing

Range (GSR).          See Gall, 552 U.S. at 40; United States v. Dávila-

González,       595    F.3d   42,   47   (1st    Cir.    2010).    The    sentencing

guidelines, though, are advisory, and a sentencing court retains

substantial discretion to vary up or down from the GSR based on

the idiosyncratic circumstances of each offense and each offender.

See United States v. Flores-Machicote, 706 F.3d 16, 20-21 (1st

Cir. 2013); United States v. Ocasio, 914 F.2d 330, 336 (1st Cir.

1990).

            Before us, the appellant does not dispute the district

court's GSR calculations.                When making those calculations, the

court grouped the first four counts of conviction and set the GSR

for each count at 87 to 108 months.                     Any sentence on count 1,

however, was constrained by a 60-month statutory maximum.                       See 18

U.S.C. § 371.          The court proceeded to impose a 60-month sentence

on that count and top-of-the-range sentences of 108 months on

counts 2, 3, and 4. All of these sentences were to run concurrently

with each other.

            The court treated count 5 independently.                     By statute,

the court was required to sentence the appellant to at least 84

months     in    prison       and   to   run     the    sentence   on    that   count

consecutively to the sentences on the other counts of conviction.

See   18    U.S.C.       § 924(c)(1)(A)(ii),           (D)(ii).     Moreover,     the


                                         - 41 -
sentencing guidelines adopt the statutory mandatory minimum as the

GSR for the count 5 offense.        See USSG §2K2.4(b).               The court varied

upward and imposed a 120-month incarcerative sentence on this

count,    running    that     sentence    consecutively          to    the   sentences

imposed on the first four counts.

              These sentencing determinations, in gross, yielded an

aggregate 228-month term of immurement.                    In turn, this term of

immurement was to be served consecutive to the sentence imposed in

Criminal Case No. 15-78.          See supra note 1.

                                         A

              The   appellant's    initial      claim       of   sentencing      error

relates to the fact that he faced other charges in a separate

proceeding, see supra note 1, apart from the charges that he faced

in this case.       With respect to those other charges, he went to

trial and was convicted — prior to his trial in this case — on two

counts:       possession    of    ammunition     by    a    convicted        felon   and

possession     of   marijuana     with   intent   to       distribute.          He   was

sentenced to serve a term of 46 months on the possession-of-

ammunition count, and he argues that the court below committed

procedural error by directing that the sentences it imposed in

this case run consecutive to that sentence.

              To put this claim of error into perspective, we must

pause    to   explain   the    relevant      conduct    doctrine.            Under   the

sentencing guidelines, disparate offenses may comprise "relevant


                                     - 42 -
conduct" when they arise, say, out of a common scheme, plan, or

course of activity.   USSG §1B1.3 cmt. n.5.   As relevant here, the

key is whether the acts are "sufficiently connected or related to

one another as to warrant the conclusion that they are part of a

single episode, spree, or ongoing series of offenses."    Id.   The

guidelines provide that a defendant who receives a sentence while

serving (or awaiting the start of) a previously imposed sentence

for relevant conduct is entitled to certain benefits, one of which

is having both sentences run concurrently.    See id. §5G1.3(b)(2).

The appellant asserts that his possession-of-ammunition conviction

derives from the same "spree" as the offenses of conviction in

this case and, thus, warranted concurrent sentencing.   In support,

he notes that the ammunition was seized during the bank-robbery

investigation; that evidence regarding what was discovered in that

search was adduced at trial in this case; that an FBI agent

testified below that the seized ammunition was "relevant to the

bank   robbery   investigation";    and   that   the    presentence

investigation report (PSI Report) in this case referred to the

other case as a "related case."    Summing up, he says that he was

entitled to — but did not receive — the "relevant conduct" benefits

at sentencing.

          Although the sentencing court did not treat the earlier

conviction as one for relevant conduct, the appellant's assignment

of error does not get very far.    The record makes manifest that


                              - 43 -
the appellant waived     any relevant conduct argument.         At    the

disposition hearing, the appellant's new counsel (a successor to

his trial counsel but not his appellate counsel) offered only three

arguments.     None of these three arguments bore any relation to

relevant conduct.     Nor was this a mere fortuity:        the attorney

advised the court that, under ordinary circumstances, he would

have contended that the other case "satisfies fully [as] relevant

conduct."     But he made it crystal clear that — at his client's

direction — he was not advancing any such argument.          Indeed, he

went so far as to withdraw his original reference to relevant

conduct, stating that he wanted to "take that away."

            On this record, it plainly appears that the appellant

knowingly relinquished any right to press a relevant conduct

argument.    For present purposes, that equates to a waiver.         See,

e.g., Coleman, 884 F.3d at 71-72 (deeming relevant conduct claim

waived after defendant acknowledged potential claim at sentencing

but did not pursue it); Rodriguez, 311 F.3d at 437 (explaining

that   identification   and   withdrawal   of   argument    constitutes

waiver).     Consequently, the appellant's claim of error is by the

boards.

                                  B

            The appellant's second claim of sentencing error centers

on the Supreme Court's decision in Dean v. United States, 137 S.

Ct. 1170 (2017).     In Dean, the Court mulled whether a sentencing


                                - 44 -
court, when sentencing on counts that were not subject to a

mandatory    minimum,      could   take     into      consideration     that   the

defendant already faced a mandatory minimum sentence on another

count.     See id. at 1174.        There, the defendant was statutorily

required    to     serve   sentences      for   his     two   firearm    offenses

consecutive to any sentences imposed for the other charged counts.

See id. at 1177.     He asked the sentencing court to impose miniscule

sentences on the remaining counts because he faced mandatory

sentences totaling thirty years for the firearms offenses.                     See

id.   at   1175.     The   sentencing      court   declined,     accepting     the

government's argument that it could not weigh the mandatory minimum

firearms sentences in its sentencing calculus on the other counts.

See id.

            The Supreme Court took a different view.              It held that,

in the absence of explicit statutory language to the contrary, a

sentencing court had discretion to consider the incidence of a

mandatory minimum sentence when formulating a sentence for another

charge in the same case.       See id. at 1176.

            Invoking Dean, the appellant complains that the court

below erred in refusing his entreaties for a shorter sentence

despite the fact that he faced a mandatory minimum sentence for

his firearms conviction.       See 18 U.S.C. § 924(c).          He argues that,

under Dean, his sentences on the remaining counts of conviction

should have been reduced.


                                    - 45 -
          In support of this argument, the appellant first attacks

the district court's factual findings. He maintains that the court

mistakenly   believed   that    the    appellant    had    a   second   robbery

conviction and relied on that mistake to justify sentences at the

top of the applicable GSRs.          The record tells a different tale.

Although the court did inquire at one point whether the appellant

had a prior robbery conviction, it received a clarifying negative

response and — for aught that appears — that was the end of the

matter.   Given the lack of record support, we conclude that the

appellant's attack is woven entirely out of flimsy strands of

speculation and surmise.       Therefore, we reject it.

          Alternatively,       the      appellant    suggests      that     the

sentencing court improperly presumed that he would be found guilty

in yet a third (impending) trial involving unrelated robbery and

firearms charges:   Criminal Case No. 15-633.             This suggestion is

empty. The court below acknowledged the appellant's upcoming trial

in that case, referenced the presumption of innocence, and stated

unequivocally that it "was not going [to] touch [the unadjudicated

case] with a ten-foot pole."          Nothing in the record provides the

slightest indication that the court altered its resolve when

fashioning the appellant's sentence.

          Relatedly, the appellant says that the sentencing court

misunderstood the law in deciding not to rely on the Dean rationale

to shrink his sentences on counts 1 through 4.            This claim of error


                                  - 46 -
reads      Dean   through    rose-colored       glasses.        The     Dean   Court

established that a sentencing court "may consider" a related

mandatory minimum in its ultimate sentencing determination on

another count, Dean, 137 S. Ct. at 1177; see United States v.

Matos-de-Jesús, 856 F.3d 174, 178 (1st Cir. 2017), but it did not

require a sentencing court to discount every such sentence.                      The

court below properly understood that it had discretion either to

discount or not to discount its sentencing calculus pertaining to

counts 1 through 4 on Dean grounds.             See Dean, 137 S. Ct. at 1176-

77; United States v. Blewitt, 920 F.3d 118, 122 (1st Cir. 2019).

We find no abuse of discretion in the court's reasoned decision to

decline the appellant's invitation to impose lower sentences on

Dean grounds.9

                                          C

             The appellant's third claim of sentencing error relates

to   his    unsuccessful     proffer      of   evidence    of     his    "excellent

institutional       behavior."       This      proffer    originated      with   the

appellant's       request,   prior   to   sentencing,      that    the    probation

office memorialize in the PSI Report certain comments by a mental




      9The sentencing court confronted this issue head-on and gave
ample reasons for not employing the Dean rationale to reduce the
appellant's sentences on counts 1 through 4. For instance, the
court cited the appellant's "serious criminal record," his role as
a "leader" of the gang, and the "emotional trauma and distress
[that the robbery caused] bank employees and customers, including
a pregnant lady."


                                     - 47 -
health evaluator who had assessed the appellant's competency to

stand trial in connection with Criminal Case 15-78.                  See supra

note 1.     The evaluator had reported that Bureau of Prisons (BOP)

personnel had described the appellant as "very polite," "a pleasure

to work around," and an "ideal" inmate whose interactions with

others emphasized "respect."            The probation office amended the PSI

Report to include those statements.

            At    the     disposition     hearing,     the   sentencing    court

rejected the evaluator's report as hearsay when defense counsel

attempted to highlight it.          The appellant assigns error, arguing

that the court based this rebuff on the erroneous legal conclusion

that   it   was   prohibited      from    considering   hearsay   evidence    at

sentencing.

            We    agree    with   the    appellant's    premise   that    hearsay

evidence may sometimes be considered at sentencing.                 See United

States v. Tardiff, 969 F.2d 1283, 1287 (1st Cir. 1992).                       We

disagree, however, with the appellant's conclusion that the court

below treated the hearsay nature of the proffer as a categorical

bar.   Hearsay evidence is admissible at sentencing only if and to

the extent that the sentencing court concludes that it bears

sufficient indicia of reliability. See United States v. Rodriguez,

336 F.3d 67, 71 (1st Cir. 2003) (stating that a sentencing court

has "broad discretion" to consider hearsay evidence as long as it

has "sufficient indicia of trustworthiness"); Tardiff, 969 F.2d at


                                        - 48 -
1287 (similar).    In this instance, the record reflects that the

court was familiar with this principle; that it was aware that it

had discretion either to admit or exclude the proffered hearsay

evidence; that it examined the evidence and found it insufficiently

reliable; and that it decided not to exercise its discretion in

favor of admitting this particular hearsay evidence.                    Such a

decision was well within the encincture of the court's discretion.

See United States v. Cunningham, 201 F.3d 20, 26 (1st Cir. 2000).

           We need not tarry.     At sentencing, the Federal Rules of

Evidence do not apply.      See Rodriguez, 336 F.3d at 71.         Instead,

"the court has considerable leeway in deciding whether particular

evidence is reliable enough for sentencing purposes."                   United

States v. Mills, 710 F.3d 5, 16 (1st Cir. 2013). Such a reliability

assessment must be undertaken on a flexible, case-specific basis,

informed both by considerations of fairness and by the sentencing

court's accumulated experience.         See United States v. Brewster,

127 F.3d 22, 28 (1st Cir. 1997); United States v. Gonzalez-Vazquez,

34 F.3d 19, 25 (1st Cir. 1994).

           In this case, the district court did not elaborate upon

its reasons for concluding that the proffered evidence was not

sufficiently reliable.     Yet, the absence of specific findings is

not fatal where, as here,         the justification       for the court's

ultimate conclusion can easily be gleaned from the record.                 See

United   States   v.   Berry,   258   F.3d   971,   976   (9th   Cir.    2001)


                                  - 49 -
(declining to require "express factual findings regarding the

reliability of . . . hearsay statements" at sentencing); United

States v. Gordon, 231 F.3d 750, 761 (11th Cir. 2000) (concluding

that such findings are not obligatory "where the reliability of

the statements is apparent from the record").

            The district court's justification is evident from the

record, which reflects good reasons for the court to have refused

to admit second-hand reports about the appellant's behavior.                    The

court's   statement      that    it   "need[ed]"    direct      evidence   of   BOP

employees'    assessment        of    the   appellant's       behavior   can    most

naturally    be   read   as     skepticism      about   the    reliability     of   a

particular piece of double-hearsay evidence, not as a categorical

rejection of any and all hearsay evidence.                Here, moreover, the

court had case-specific reasons for this skepticism, given both

the second-hand provenance of the proffer and the fact that the

appellant's trial had been plagued by his out-of-control antics

(which included "flushing the toilet every time [the judge] spoke,

putting his hands in his ears, and trying to interrupt [the judge]

with 'la la la la la la'").            The evaluator's report was the sole

source of evidence concerning the alleged praise of the appellant

by BOP personnel; the appellant offered no testimony, statements,

or other evidence from the BOP staffers themselves.                  In declining

to rely upon the proffered second-hand report, the district court

took the entirely sensible position that it would need to hear


                                       - 50 -
from     the    BOP     personnel    directly     in    order     to     credit   the

commendations.

               This disposes of the third of the appellant's sentencing

challenges.       As we have said, a sentencing "court must take pains

to     base    sentencing        judgments    upon     reliable        and   accurate

information."         United States v. Tavano, 12 F.3d 301, 305 (1st Cir.

1993).    So it was here.

                                         D

               The appellant's final shot across the sentencing bow

implicates       the     substantive    reasonableness      of     his       aggregate

sentence.       The concept of a substantively reasonable sentence is

a protean one:         "[t]here is no one reasonable sentence in any given

case but, rather, a universe of reasonable sentencing outcomes."

United States v. Clogston, 662 F.3d 588, 592 (1st Cir. 2011).                      The

twin    hallmarks       of   a   substantively    reasonable      sentence      are   a

"'plausible sentencing rationale' and a 'defensible result.'"

United States v. Miranda-Díaz, 942 F.3d 33, 42 (1st Cir. 2019)

(quoting Martin, 520 F.3d at 96).

               The     appellant    laments     that   a   228-month         aggregate

custodial sentence is unreasonable because it is the "equivalen[t]

of a life sentence" for an older man whose crimes did not result

in serious physical injury.             He adds that the sentencing court

overstepped by sentencing him at the top of the applicable GSRs




                                       - 51 -
for counts 2 through 4 and imposing a 36-month upward variance for

count 5.

            We     review    the   appellant's         plaint   for    abuse     of

discretion, bearing in mind "the totality of the circumstances."

United States v. Perretta, 804 F.3d 53, 57 (1st Cir. 2015).                    This

is a deferential standard, and "it is not a basis for reversal

that we, if sitting as a court of first instance, would have

sentenced the defendant differently."               United States v. Madera-

Ortiz, 637 F.3d 26, 30 (1st Cir. 2011) (quoting Martin, 520 F.3d

at 92).      Though we do not presume that a sentence within the

advisory range is per se defensible, see id. at 30, "a defendant

who attempts to brand a within-the-range sentence as unreasonable

must carry a heavy burden," United States v. Pelletier, 469 F.3d

194, 204 (1st Cir. 2006).

            Here, the concurrent sentences on counts 1 through 4 all

fall   within     the   applicable     GSR.      The   district    court     stated

explicitly       that   it   reached    these     determinations      only    after

considering the factors limned in 18 U.S.C. § 3553(a), and we must

take that statement at face value.              See Dávila-González, 595 F.3d

at 49; United States v. Rivera-Berríos, 902 F.3d 20, 27 (1st Cir.

2018).     The court deemed sentences at the high end of the range

appropriate (subject, of course, to the statutory maximum that

applied to count 1) in view of the appellant's serious criminal

history, his status as a former police officer, his prominent


                                       - 52 -
leadership    role    in   organizing     the    criminal    enterprise,   the

deleterious    impact      of   the   offenses    on   the   individual    and

institutional victims, the firepower mustered by the gang, and the

need to safeguard the public from likely recidivism.             Although the

appellant may disagree with the relative weight that the court

assigned to these factors as opposed to the weight that it assigned

to potentially mitigating factors, disagreement over the court's

"choice of emphasis" is not enough to undermine an otherwise

plausible sentencing rationale.          United States v. Ledée, 772 F.3d

21, 41 (1st Cir. 2014) (quoting United States v. Ramos, 763 F.3d

45, 58 (1st Cir. 2014)).

          Largely the same compendium of factors informed the

court's decision to vary upward with respect to the firearms

conviction.    To be sure, a sentence that varies upward from the

guideline range requires more explanation than a sentence within

the range.    See Rita v. United States, 551 U.S. 338, 357 (2007);

United States v. Gonzalez-Flores, __ F.3d __, __ (1st Cir. 2021)

[No. 18-1607, 19-1118, slip op. at 2].           Here, however, the court's

reasoning was adequate to satisfy this heightened standard.                Cf.

United States v. Vargas-Dávila, 649 F.3d 129, 131 (1st Cir. 2011)

("[A]n increased sentence is necessarily a judgment call and,

within wide limits, deference is due to the trier's on-the-spot

perceptions.").      After all, the armed robbery of the bank involved

the brandishing of three firearms and easily could have resulted


                                      - 53 -
in bystander injuries.    The plot also involved the planting of

fake bombs — a cruelly cynical method of distraction.    Given the

totality of the circumstances, the district court's rationale for

its modest upward variance on count 5 was within the realm of

plausibility.   See id. at 132.

          So, too, the aggregate sentencing outcome fell within

the wide universe of reasonable sentencing outcomes.    On balance,

the period of incarceration, though lengthy, is proportionate to

the serious nature of the crimes committed and the characteristics

displayed by the offender, especially since the appellant was the

apparent mastermind of the criminal scheme.   The appellant's age

— he was 52 years old at the time of sentencing — is not a

significantly countervailing factor.   See Pelletier, 469 F.3d at

204 (rejecting 55-year-old defendant's age-based challenge to 151-

month sentence); see also United States v. Pacheco-Martinez, 791

F.3d 171, 180 (1st Cir. 2015) ("[A]ge could cut both ways in the

sentencing calculus. . . . [P]ersons convicted of a crime late in

life may be unlikely to recidivate . . . [b]ut it is also true

that 'engaging in criminal activity at such an age provides

evidence that [the defendant] may be one of the few oldsters who

will continue to engage in criminal activity until [he] drop[s].'"

(sixth, seventh, and eighth alterations in original) (quoting

United States v. Johnson, 685 F.3d 660, 662 (7th Cir. 2012))).




                              - 54 -
            The short of it is that the district court offered a

plausible rationale for the aggregate sentence and that sentence

achieved a defensible result. The appellant's claim of substantive

unreasonableness is therefore meritless.

                                     XI

            The sentencing court directed the appellant (along with

the others convicted of the bank robbery charge, jointly and

severally) to pay $64,000 in restitution to Banco Popular.               The

appellant contests this restitution order.

            The restitution order was issued in pursuance of the

Mandatory    Victims   Restitution   Act    (MVRA),    which    authorizes   a

sentencing court to order a defendant to make restitution when an

identifiable victim suffers a pecuniary loss as a result of a

defendant's    criminal   conduct.        See   18   U.S.C.    § 3663A(a)(1),

(c)(1)(B).     Importantly, the MVRA only reaches monetary losses

that a victim has actually sustained.           See United States v. Flete-

Garcia, 925 F.3d 17, 37 (1st Cir. 2019).                The thrust of the

appellant's assignment of error is that the court ordered him to

pay more than the victim of the robbery (Banco Popular) actually

lost.

            "We review restitution orders for abuse of discretion,

examining the court's subsidiary factual findings for clear error

and its answers to abstract legal questions de novo."                  United

States v. Chiaradio, 684 F.3d 265, 283 (1st Cir. 2012); see Flete-


                                 - 55 -
Garcia, 925 F.3d at 37.       The threshold that must be crossed in

order to validate a restitution order is familiar:        the government

must carry the burden of demonstrating a proximate, but-for causal

nexus between the offense of conviction and the actual loss for

which restitution is ordered.        See United States v. Alphas, 785

F.3d 775, 786 (1st Cir. 2015); United States v. Cutter, 313 F.3d

1, 7 (1st Cir. 2002).         This standard is relatively modest in

application, as "a modicum of reliable evidence" may suffice both

to establish the requisite causal connection and to justify a

dollar amount. Flete-Garcia, 925 F.3d at 37 (quoting United States

v. Vaknin, 112 F.3d 579, 587 (1st Cir. 1997)); see United States

v.   Salas-Fernández,   620   F.3d   45,   48   (1st   Cir.   2010)   ("[A]

restitutionary amount must have a rational basis in the record.").

           Seen in this light, the appellant's assignment of error

is all meringue and no pie.           It is uncontradicted that the

appellant's coconspirators left Banco Popular with slightly more

than $64,000 in purloined funds ($64,633.13, according to the

testimony of a percipient witness).        Thus, the sentencing court

had before it more than a modicum of evidence to support the

factual premise of its restitution order.

           The appellant struggles to portray subsequent events as

mitigating the loss and vitiating the force of the government's

evidence. He observes that some money was recovered from the crime

scene and the abandoned getaway car.        He also observes that the


                                 - 56 -
bank was federally insured and, thus, eligible for reimbursement

of any stolen funds from the Federal Deposit Insurance Corporation

(FDIC).      The court below found these additional facts insufficient

to warrant either the elimination of restitution or a reduction in

the restitutionary amount.      So do we.

              To be sure, some bags of money were discarded as the

robbers fled and anti-theft devices implanted in the bags did their

work.       By like token, damaged bills were found in the abandoned

getaway car.        But testimony in the record supported (and no

testimony contradicted) a conclusion that the discarded money had

been    functionally   destroyed   in   the   process.10   It   is   abject

speculation, unsupported by the record, to insist that these

damaged bills were somehow capable of rehabilitation and reuse.

Indeed, it would defy common sense to think that something like a

gentle rinse cycle would do the trick; a readily reversible anti-

theft dye would serve little purpose.

              Nor is the appellant's conjecture that the bank may have

recovered a few stray bills undamaged by the anti-theft devices

sufficient to undermine the district court's findings.          Where, as

here, the government has made a prima facie showing of a victim's

actual loss through competent evidence, a defendant must do more




        FBI agents and Puerto Rico police officers described the
       10

bills discovered near the bank building and inside the getaway car
as "dye-stained" and "all [] tinted."


                                   - 57 -
than speculate about the possibility of mitigation in order to

obtain an offset.            See United States v. Dickerson, 909 F.3d 118,

129-30 (5th Cir. 2018); United States v. Steele, 897 F.3d 606, 613

(4th Cir. 2018). He must, at a minimum, point to evidence adequate

to support a finding of a proposed offset in a specific amount.

See Flete-Garcia, 925 F.3d at 38; United States v. González-

Calderón,          920    F.3d    83,   86    (1st    Cir.   2019).     The    appellant

identifies no such evidence in this record.

               The appellant's reliance on the putative availability of

FDIC reimbursement is equally misplaced.                         Congress has made it

nose-on-the-face plain that a court may not reduce the amount of

restitution otherwise due under the MVRA because "a victim has

received or is entitled to receive compensation with respect to a

loss        from     insurance      or       any     other   source."         18   U.S.C.

§ 3664(f)(1)(B); see United States v. Gallant, 537 F.3d 1202, 1253

(10th Cir. 2008).            It follows inexorably that the court below did

not err in declining to offset either FDIC insurance proceeds or

the    possible          future   recoupment         of   such   proceeds   against   the

restitutionary amount.11




       For the sake of completeness, we note that the FDIC itself
       11

may properly qualify as a victim eligible to receive restitution.
See Vaknin, 112 F.3d at 591.     In such a situation, only the
recipient of the restitution would change as the FDIC "would step
into the victim['s] shoes as a subrogee of [its] restitution
claims." United States v. Bright, 353 F.3d 1114, 1122 (9th Cir.
2004).


                                             - 58 -
            To sum up, the appellant's grumbling about the district

court's    factfinding       rings    hollow.      The   restitution    order    is

adequately supported by the record, and we uphold it.

                                        XII

            In   a   final     jab,   the   appellant     lambastes    his    trial

counsel's performance.          He contends, citing book and verse, that

Carrillo    afforded     him    ineffective       assistance   of     counsel    in

derogation of his Sixth Amendment rights.                See U.S. Const. amend.

VI; see also Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

            This claim of error is better left for another day.                  It

was not made squarely in the district court, and "[w]e have held

with a regularity bordering on the monotonous that fact-specific

claims of ineffective assistance cannot make their debut on direct

review of criminal convictions."              United States v. Mala, 7 F.3d

1058, 1063 (1st Cir. 1993); see United States v. Tkhilaishvili,

926 F.3d 1, 20 (1st Cir. 2019); United States v. Santana-Dones,

920 F.3d 70, 82 (1st Cir. 2019).                This prudential precept has a

practical rationale:           ineffective assistance claims "typically

require the resolution of factual issues that cannot efficaciously

be addressed in the first instance by an appellate tribunal."

Mala, 7 F.3d at 1063.        The trial court, by contrast, has a superior

vantage from which to "assess both the quality of the legal

representation afforded to the defendant in the district court and

the impact of any shortfall in that representation."                    Id.     The


                                       - 59 -
upshot is that a defendant who wishes to press a newly minted

ineffective assistance of counsel claim — like the appellant —

ordinarily must raise it in a collateral proceeding brought in the

district court under 28 U.S.C. § 2255.      See Santana-Dones, 920

F.3d at 82; Jones, 778 F.3d at 389.

          We say "ordinarily" because there is an exception to the

Mala rule.   United States v. Miller, 911 F.3d 638, 642 (1st Cir.

2018); United States v. Natanel, 938 F.2d 302, 309 (1st Cir. 1991).

Under this exception, an appellate court may proceed to determine

the merits of an ineffective assistance claim in the first instance

"where the critical facts are not genuinely in dispute and the

record is sufficiently developed to allow reasoned consideration."

Miller, 911 F.3d at 642 (quoting Natanel, 938 F.2d at 309).    The

exception, though, is narrow, and its applicability depends on the

particular circumstances of a given case.   See id.

          The case at hand does not fit within the cramped confines

of the exception.   Although the appellant complained about his

trial counsel several times in the proceedings below, the district

court's responses were guarded.    Moreover, the record before us

does not illuminate critical parts of the necessary inquiry.   For

example, information about why counsel either took or did not take

certain actions is scarce.   So, too, the district court has made

no detailed appraisal of the lawyer's performance.     Given these

significant gaps, the record is insufficiently developed to permit


                              - 60 -
an informed determination as to whether trial counsel provided an

obviously     difficult    client      (the     appellant)        with     the

constitutionally required level of effective assistance.                    See

United   States   v.   Wyatt,   561   F.3d    49,    52   (1st   Cir.    2009).

Attempting to adjudicate the appellant's ineffective assistance of

counsel claim without additional information would, therefore, be

tantamount to "playing blindman's buff."            Mala, 7 F.3d at 1063.

            For   these   reasons,     we     dismiss      the   appellant's

ineffective assistance of counsel claim, without prejudice to his

right to pursue it in a proceeding for post-conviction relief under

28 U.S.C. § 2255.

                                  XIII

            We need go no further. For the reasons elucidated above,

we affirm the judgment of the district court; provided, however,

that the appellant's ineffective assistance of counsel claim is

dismissed without prejudice, leaving him free to pursue that claim,

should he so desire, in a collateral proceeding brought pursuant

to 28 U.S.C. § 2255.



So Ordered.




                                 - 61 -